Exhibit PARTICIPATION AGREEMENT between BLACK OAK RESOURCES, LLC and LEGACY RESERVES OPERATING LP TABLE OF CONTENTS ARTICLE 1 DEFINITIONS ARTICLE 2 PARTICIPATION 2.01 Participation 9 2.02 Acquisitions 9 2.03 Development 10 2.04 Property Interests 10 ARTICLE 3 FUNDING 3.01 Startup Costs 11 3.02 Billings and Payments. 11 3.03 Disposition of Production 11 3.04 Existing Burdens 11 3.05 Abandonment Costs 12 ARTICLE 4 OPERATIONS 4.01 Operatorship; Operating Agreement. 12 4.02 Authority Generally 12 4.03 Geophysical Operations 13 4.04 Insurance. 14 ARTICLE 5 TITLE MATTERS 5.01 Title Review 14 5.02 Lease Records 15 5.03 Lease Maintenance 15 ARTICLE 6 OPPORTUNITIES 6.01 Legacy Identified Opportunities 15 6.02 Black Oak Resources Identified Opportunities 15 6.03 No Other Development Companies 16 ARTICLE 7 RIGHT OF FIRST OFFER 7.01 Right Of First Offer 16 7.02 Qualified Offer 16 7.03 Sale 16 7.04 Cooperation 17 7.05 Drag-Along Rights 17 7.06 Tag-Along Rights 17 ARTICLE 8 TERM 8.01 Term 18 8.02 Event of Default 18 8.03 Effect of Termination. 18 ARTICLE 9 RELATIONSHIP OF PARTIES 9.01 No Partnership 18 9.02 Income Tax Election 18 9.03 Confidentiality 18 ARTICLE 10 ACKNOWLEDGEMENT OF LEGACY INTEREST 10.01 Series B Units 19 ARTICLE 11 MISCELLANEOUS 11.01 Assignment. 19 11.02 Public Announcements 20 11.03 Legacy Representations 20 11.04 Black Oak Resources Representations 22 11.05 Notices 23 11.06 Further Assurances 24 11.07 Waiver of Partition 24 11.08 Remedies Not Exclusive 24 11.09 No Waiver 24 11.10 Construction 24 11.11 Entire Agreement 25 11.12 Force Majeure 25 11.13 Standard of Care and Joint Liabilities 25 11.14 Binding Effect 26 11.15 GOVERNING LAW; EXCLUSIVE JURISDICTION. 26 11.16 Disclaimer 26 11.17 Drafting of Agreement 27 11.18 Counterparts 27 EXHIBITS Exhibit A Operating Agreement Exhibit B Existing AMI’s PARTICIPATION AGREEMENT This Participation Agreement is entered into this 24th day of September, 2008 by and among Legacy Reserves Operating L.P., a Delaware limited partnership (“Legacy”)and Black Oak Resources, LLC, a Delaware limited liability company (“Black Oak Resources”).Legacy and Black Oak Resources are referred to herein individually as a “Party” and collectively as the “Parties”. W I T N E S S E T H : WHEREAS, Legacy desires to participate with Black Oak Resources in the acquisition and development of oil and gas properties; and WHEREAS, Black Oak Resources and Legacydesire to set forth their respective rights and obligations with respect to the acquisition and development of such oil and gas properties; NOW THEREFORE, in consideration of the premises and the mutual benefits and obligations set forth herein, Black Oak Resources and Legacy hereby agree as follows: ARTICLE 1 DEFINITIONS The following terms when used in this Agreement shall have the following meanings: “Acquisition Agreement” means any purchase agreement or other agreement for the acquisition of Properties. “Acquisition Costs” means all direct costs of evaluating and acquiring Properties, including, without limitation, purchase price, engineering costs, environmental consulting costs, legal costs, due diligence costs, brokerage or finders fees, recordation costs and other direct expenses incurred in connection with such acquisition. “Acquisition Period” means the period commencing on the date of this Agreement and ending on the earlier of (i) the date that is three years after the date of this Agreement as the same may be extended by mutual written agreement of the Parties, (ii) at the option of Black Oak Resources, the date specified by Black Oak Resources by notice to Legacy following a Legacy Change of Control, or (iii) at the option of Legacy, the date specified by Legacy by notice to Black Oak Resources following a
